UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G/A Under the Securities Exchange Act of 1934 (Amendment No. 5)1 LOUISIANA BANCORP, INC. (Name of Issuer) Common Stock, Par Value $.01 Per Share (Title of Class of Securities) 54619P 10 4 (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [X] Rule 13d-1(b) [ ] Rule 13d-1(c) [ ] Rule 13d-1(d) 1 The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page 1 of 6 Pages CUSIP NO. 54619P 10 4 13G/A Page 2 of 6 Pages 1. NAME OF REPORTING PERSON I.R.S. IDENTIFICATION NO. OF ABOVE PERSON Louisiana Bancorp, Inc. Employee Stock Ownership Plan Trust 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a) [ ] (b) [ ] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Louisiana NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5. SOLE VOTING POWER 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [ ] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 16.6% TYPE OF REPORTING PERSON EP CUSIP NO. 54619P 10 4 13G/A Page 3 of 6 Pages Item 1(a). Name of Issuer: Louisiana Bancorp, Inc. Item 1(b). Address of Issuer’s Principal Executive Offices: 1600 Veterans Memorial Boulevard Metairie, Louisiana 70005 Item 2(a). Name of Person Filing: Louisiana Bancorp, Inc. Employee Stock Ownership Plan Trust Item 2(b). Address of Principal Business Office or, if None, Residence: Bank of New Orleans 1600 Veterans Memorial Boulevard Metairie, Louisiana 70005 Item 2(c). Citizenship: Louisiana Item 2(d). Title of Class of Securities: Common Stock, par value $.01 per share Item 2(e). CUSIP Number: 54619P 10 4 Item 3. If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is: (f) [X] An employee benefit plan or endowment fund in accordance with Rule 13d-1(b)(1)(ii)(F). CUSIP NO. 54619P 10 4 13G/A Page 4 of 6 Pages Item 4. Ownership. (a) Amount beneficially owned: (b) Percent of class: 16.6% (based on 3,017,411 shares issued and outstanding as of December 31, 2012) (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote 368,055 (ii) Shared power to vote or to direct the vote 133,706 (iii) Sole power to dispose or to direct the disposition of 368,055 (iv)
